Citation Nr: 1415615	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.  

2.  Entitlement to an effective date prior to July 29, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1964 to November 1967.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) which denied service connection for both "stress and anxiety" and hypertension.  In April 2009, the RO granted service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of July 29, 2008.  In February 2011, the Board denied both service connection for hypertension and an initial evaluation in excess of 30 percent for the Veteran's PTSD and remanded the issue of an effective date prior to July 29, 2008, for the award of service connection for PTSD to the RO for additional action.  

This matter is also before the Board on appeal of the July 2011 rating decision in which the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In September 2007, the RO denied service connection for bilateral hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2007.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The September 2007 rating decision denying service connection for bilateral hearing loss is final.  

3.  The Veteran was initially diagnosed with PTSD on August 19, 2008.  

4.  In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD.  The claim was received by the RO on July 29, 2008.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2013).  

3.  An effective date prior to July 29, 2008, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

In addressing the issue of an earlier effective date for the award of service connection for the Veteran's PTSD, VA has issued several VCAA notices to the Veteran including an August 2008 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The August 2008 VCAA notice was issued to the Veteran prior to the September 2008 rating decision from which the instant appeal arises.  The issue was readjudicated in the March 2011 statement of the case (SOC) and the July 2011 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with initial effective date following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In September 2007, VA denied service connection for bilateral hearing loss as "the current evidence of record does not show that [right ear hearing loss] either occurred in or was caused by service and there was no evidence that it was manifest to a compensable degree within one year of discharge" and "the evidence of record does not show audiometric findings which meet the criteria for a grant of service connection for defective hearing in the left ear."  The Veteran was informed in writing of the adverse decision and his appellate rights in September 2007.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the September 2007 rating decision was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to a hearing loss disability.  In his May 2007 claim for service connection, the Veteran advanced that "lots of family/friends tell me I don't hear as good as I used to."  The report of an August 2007 VA audiological evaluation states that the Veteran reported that he had in-service noise exposure.  The Veteran was diagnosed with right ear sensorineural hearing loss and left ear "hearing loss not disabling (per 38 C.F.R. § 3.385)."  The examiner opined that "the Veteran's hearing loss is not a result of noise exposure from service in the military."  

New and material evidence pertaining to the issue of service connection for bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 2007 rating decision.  Therefore, the rating decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the September 2007 rating decision includes the report of a May 2011 VA audiological evaluation and a medical article entitled "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman.  The VA evaluation states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The medical article advances that "ears with noise-exposure histories age differently from those without."  The VA audiological evaluation and the medical article are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for bilateral hearing loss is reopened.  



III.  Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for his PTSD should be June 30, 2008, the date of receipt of his claim for service connection for that disability.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (a person who is not under any legal incapacity such as mental incapacity) may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In June 2008, the Veteran submitted a claim of entitlement to service connection for hypertension which was received by the RO on June 30, 2008.  In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD.  The claim was received by the RO on July 29, 2008.  In that claim, the Veteran specifically requested VA to "please amend my claim to include a claim for service-connected stress and anxiety due to my experiences in combat in Vietnam."  An August 19, 2008, VA psychiatric treatment record states that the Veteran was initially seen and diagnosed with PTSD.  In April 2009, the RO granted service connection for PTSD and effectuated the award as of July 29, 2008, the date of receipt of the Veteran's claim.  

In the Veteran's June 2009 NOD, the Veteran's former attorney stated that "VA received Veteran's claim for stress and anxiety disorder on June 30, 2008."  In his March 2014 Appellant's Brief, the Veteran's accredited representative advances that "an earlier effective date prior to July 29, 2009, is warranted as his claim for stress was received by VA on June 30, 2008."  

The Board finds that the Veteran's former attorney's and his accredited representative's contentions as to the Veteran's June 2008 and July 2008 claims are erroneous to the extent that they are directly rebutted by the wording of the Veteran's claims themselves.  The June 2008 claim pertains solely to and discusses only the Veteran's claimed "service-connected disability for hypertension."  It makes no mention of either PTSD, stress, anxiety, or any other psychiatric disability.  The Veteran's July 2008 claim specifically requested VA to "amend my claim to include a claim for service-connected stress and anxiety due to my experiences in combat in Vietnam."  Such a request constitutes clear acknowledgement by the Veteran that his June 2008 claim did not seek service connection for PTSD.  If it had, there would clearly be no need to amend it so as to include service connection for an acquired psychiatric disorder.  

The Veteran's July 2008 claim for an acquired psychiatric disorder to include PTSD was received by the RO on July 29, 2008.  The Veteran was initially diagnosed with PTSD on August 19, 2008.  The Board concludes that August 19, 2008, the date on which entitlement arose, is the appropriate effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Therefore, an effective date prior July 29, 2008, is not warranted.  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss is granted.  

An effective date prior to July 29, 2008, for the award of service connection for PTSD is denied.  


REMAND

In light of its reopening above, the Veteran's claim for service connection for bilateral hearing loss is to be adjudicated on the merits following a de novo review of the entire record.  The Veteran asserts that he incurred bilateral hearing loss secondary to his in-service noise exposure.  

The May 2011 VA audiological evaluation concludes that "since his hearing was normal when he left the service, it is not as likely as not the current hearing loss was from military service."  The examiner clarified that "a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  The submitted medical article entitled "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman advances that "ears with noise-exposure histories age differently from those without."  Given the apparent conflict between, the two medical authorities as to the etiology of noise-induced hearing loss disability, the Board finds that additional VA evaluation is needed to resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his bilateral hearing loss, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after May 2011.  

3.  Schedule the Veteran for a VA examination conducted by a physician in order to assist in determining the current nature and etiology of his bilateral sensorineural hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state that he or she had reviewed the medical article entitled "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's sensorineural hearing loss had its onset during active service; is related to his in-service noise exposure and/or combat experiences in the Republic of Vietnam; or otherwise originated during active service.  
All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner should provide a rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then adjudicate the issue of service connection for bilateral hearing loss to include sensorineural hearing loss on a de novo basis.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


